                                                                              YH
Case 1:21-cr-20245-UU Document 3 Entered on FLSD Docket 04/23/2021 Page 1 of 20


                                                                                            Apr 22, 2021

                            UNIT ED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                           21-20245-CR-UNGARO/REID
                            Case No.   -----------
                                      18 u.s.c. § 371
                                      16 U.S.C. § 3372(a)(l) and (t)(l)
                                      16 U.S.C. § 3373(d)(l)(B) and (d)(3)(A)(i)
                                      18 u.s.c. § 542
                                      18 u.s.c. § 545
                                      18 U.S.C. § 1956(h)
                                      18 u.s.c. § 2
                                      16 u.s.c. § 3374
                                      18 U.S.C. § 982(a)(l) and (a)(2)(B)


 UNITED STATES OF AMERICA

v.

NOEL QUINTANA and
KELSY HERNANDEZ QUINTANA,

                              Defendants.
---------------I
                                         INDICTMENT

       The Grand Jury charges that:

                                  GENERAL ALLEGATIONS

       At all times material to this Indictment, unless otherwise specified:

       1.      At various times, the United States government imposed countervailing and anti-

protectionist duties on goods imported into the United States to prevent foreign countries from

selling goods at uncompetitive prices in the United States. Countervailing duties are tariffs levied

on imported goods to offset subsidies made to producers of those goods in the foreign country.

Anti-dumping duties are protectionist tariffs that a domestic government imposes on foreign

imports that it believes are priced below fair market value.
Case 1:21-cr-20245-UU Document 3 Entered on FLSD Docket 04/23/2021 Page 2 of 20




        2,      From on or about April 25, 2017, through on or about August 22, 2017, and from

 on or about December 20, 2017, through the date of this Indictment, countervailing duties order

 C-570-052 was effective in the United States and imposed a duty of 22.98% on all hardwood

 plywood imported into the United States, including high pressure laminate or HPL plywood, for

 which the country of origin was the People's Republic of China ("China").

        3.      From on or about June 23, 2017, through on or about December 19, 2017, and from

 on or about December 27, 2017, through the date of this Indictment, anti-dumping order A-570-

 051 was effective in the United States and imposed a duty of 183.36% on all hardwood plywood

 imported into the United States, including high pressure laminate or HPL plywood, for which the

 country of origin was China.

        4.      These anti-dumping and countervailing duties in the United States did not apply to

 softwood plywood from China, nor to hardwood plywood from countries other than China.

        5.      Plywood with both outer plies of coniferous wood (softwood), regardless of country

 of export, carried a general duty of 8%, with a few exceptions. For example, plywood containing

 an outer ply of Parana pine (Araucaria angustifolia) was duty free. Araucaria angustifolia was a

 softwood only known to grow in Argentina, Brazil, and Paraguay. It was rated as critically

 endangered according to the International Union for Conservation of Nature Red List of

 Threatened Species.

        6.      The Lacey Act, Title 16, United States Code, Section 3371 et seq., was the United

 States' ol.dest wildlife protection statute. In 2008, the. Lacey Act was amended to expand its

 protections to plants illegally harvested outside of the United States, among other things, due

 primarily to the extent and impacts of illegal logging. The new provisions at Title 16, United States



                                                  2
Case 1:21-cr-20245-UU Document 3 Entered on FLSD Docket 04/23/2021 Page 3 of 20




 Code, Sections 3372(f)(l) and (d)(3)(A)(i), made it a crime for any person to knowingly import

 any plant product, including plywood, unless the person filed upon importation a declaration that

 contained, in relevant part, the genus and species of the wood in the plywood, and the country(ies)

where the wood was harvested. Such declarations: (1) served as a tool for combatting the illegal

trade in timber and timber products by ensuring importers provided required information; (2) were

used to monitor compliance with Lacey Act prohibitions; and (3) were required to be submitted to

the U.S. Department of Agriculture (hereinafter "USDA"). 7 C.F.R. § 357.3(c); 85 Fed. Reg.

 12207 (March 2, 2020).

        7.     The Lacey Act Amendments of 2008, Sections 3372(a)(l) and 3373(d)(l)(B),

further made it a crime for any person to, among other things, knowingly transport and sell any

plant (including wood products such as plywood) knowing the plant was transported (including

imported) in violation of any plant-related law or regulation of the United States.

        8. .   Title 18, United States Code, Section 542 made it a crime to enter or introduce, or

attempt to enter or introduce, into the commerce of the United States any imported merchandise

by means of any fraudulent or false invoice, declaration, affidavit, letter, paper, or by means of

any false statement, written or verbal, or by means of any false or fraudulent practice or appliance,

or to make ·any false statement in any declaration without reasonable cause to believe the truth of

such statement, or procure the making of any such false statement as to any matter material thereto

without reasonable cause to believe the truth of such statement, whether or not the United States

was or could be deprived of any lawful duties.

        9. :   Title 18, United States Code, Section 545 made it a crime to knowingly import or

bring into the United States, any merchandise contrary to law, or receive, conceal, buy, sell, or in

any manner facilitate the transportation, concealment, or sale of such merchandise after



                                                 3
Case 1:21-cr-20245-UU Document 3 Entered on FLSD Docket 04/23/2021 Page 4 of 20




importation, knowing the same to have been imported or brought into the United States contrary

to law.

          10.       Title 18, United States Code, Section 1956(h) made it a crime to knowingly and

willfully combine, conspire, and agree with others to commit offenses against the United States in

violation of Title 18, United States Code, Section 1956, that is: (a) to knowingly conduct financial

transactions affecting interstate commerce which involved the proceeds of some form of unlawful

activity, with the intent to promote the carrying on of specified unlawful activity, in violation of

Title 18 United States Code, Section 1956(a)(l)(A); and (b) to knowingly conduct financial

transactions affecting interstate commerce which involved the proceeds of specified unlawful

activity, knowing that the property involved in the transactions involved the proceeds of some

form of unlawful activity, and knowing that the financial transactions were designed in whole or

in part to conceal and disguise the nature, source, ownership and control of the proceeds of

specified unlawful activity, in violation of Title 18, United States Code, Section 1956(a)(l)(B)(i).

Importation contrary to law in violation of Title 18, United States Code, Section 545 is a "specified

unlawful activity."

          11.       Defendants NOEL QUINTANA and KELSY HERNANDEZ QUINTANA

(collectively the "defendants"), a married couple, were residents of Florida and citizens of the

United Sta~es. They have been involved in the importation of plywood products for approximately

twenty years and controlled at least nine corporate entities, eight of which were importers of record

of plywood (hereinafter "the Shell Companies"). An additional company (hereinafter "the
                '
Financial shell Company"), was used by the defendants to sell, and receive payments for, plywood
                '
imported by the other eight entities.




                                                   4
Case 1:21-cr-20245-UU Document 3 Entered on FLSD Docket 04/23/2021 Page 5 of 20




                                            COUNT 1
                                Conspiracy against the United States
                                         18 u.s.c. § 371

         1.       The General Allegations section of this Indictment is incorporated herein, as if set

 forth in its entirety.

         2.       Beginning in or around November 2017, and continuing through on or about

 January 12, 2021, in Broward and Miami-Dade Counties, in the Southern District of Florida, and

 elsewhere, the defendants,

                                   NOEL QUINTANA and
                               KELSY HERNANDEZ QUINTANA,

 did willfully, that is, with the intent to further the objects of the conspiracy, and knowingly

 combine, conspire, confederate, and agree with each other and others known and unknown to the
              I

 Grand Jury, to commit certain offenses against the United States, that is, to:

         (a):fraudulently and knowingly import and bring into the United States any merchandise,

 that is, hardwood plywood, contrary to law, that is, contrary to Title 16, United States Code,

 Section 3372(£)(1) and Title 18, United States Code, Section 542, in violation of Title 18, United

 States Code, Section 545; and

         (b). knowingly engage in conduct that involved the sale, offer of sale and intent to sell

 plants, that is, hardwood plywood, with a market value in excess of $350, knowing that any such

 plants wer;e transported and sold in violation of any law and regulation of the United States, in

 violation of Title 16, United States Code, Sections 3372(a)(l) and 3373(d)(l)(B).

                                     Purpose of the Conspiracy

         3.       The purpose of the conspiracy was for the defendants and their co-conspirators to

 unlawfully enrich themselves by importing plywood manufactured in China without paying the

 required duties on such imports and then selling the illegally imported plywood for financial gain.

                                                   5
Case 1:21-cr-20245-UU Document 3 Entered on FLSD Docket 04/23/2021 Page 6 of 20




                              Manner and Means of the Conspiracy

        The manner and means by which the defendants and their co-conspirators sought to

 accomplish the objects and purpose of the conspiracy included, among others, the following:

        4.       The defendants and their co-conspirators would order hardwood plywood from

 manufacturers in China that was later loaded into shipping containers in China, illegally imported

 into the United States, and then sold by defendants to buyers in the United States.

        5. '     In some instances, the defendants and their co-conspirators caused the plywood to

 be shipped from China to the United States and to be falsely declared to the U.S. Customs and

Border Protection (hereinafter "CBP") as country of origin Russia, Vietnam, Chile, or Malaysia,

to avoid the anti-dumping and countervailing duties owed on these country-of-origin China

products.

        6.       In some instances, in addition to being falsely declared to CBP, the defendants and

their co-coµspirators caused the plywood to be unloaded in a second country, primarily Malaysia,
             !
             I
and then to be reloaded into new containers marked as country of origin Malaysia with a false

certificate of origin of Malaysia before arriving in the United States.

        7.       In some instances, the defendants and their co-conspirators caused the plywood to

be falsely ,declared to CBP and/or the USDA as Araucaria angustifolia, a softwood, thereby

avoiding b?th the anti-dumping and countervailing duties on country-of-origin China products as

well as the 'general duty on softwood plywood products. The plywood was also sometimes falsely

declared to:CBP as being a lower value than its actual value.
             !
             I
        8. I     The defendants and their co-conspirators caused the Shell Companies to be
             !

incorporat~d in the United States, naming the defendants' relatives or friends as the corporate

officers and agents, to act as importers and conceal the defendants' involvement in the imports.



                                                  6
Case 1:21-cr-20245-UU Document 3 Entered on FLSD Docket 04/23/2021 Page 7 of 20




          9.        The defendants and their co-conspirators paid the overseas suppliers and the

 officers of the Shell Companies, among others, using monies received from the sale of the illegally

 imported plywood.

          12.       After being alerted to the possibility of prosecution for their illegal acts, the
                I

 defendants· fled the United States to avoid prosecution and the collection of more than $42 million
                I



                I
 in revenue:due and owing to the United States.
                I

                                               Overt Acts

          In :furtherance of the conspiracy, at least one of the defendants or their co-conspirators,
                I

 known and unknown to the Grand Jury, committed and caused to be committed in the Southern

 District of Florida, and elsewhere, at least one of the following overt acts, among others:

                                         November 2017 Import

          1.        On or about November 9, 2017, NOEL QUINTANA, KELSY HERNANDEZ

 QUINT~A, and their co-conspirators, through Shell Company #1, imported a shipment of
                '
 plywood, assigned Entry No. AL6-00747862.

          2. '      On or about November 9, 2017, Broker AL6, a broker for Shell Company #1,
                I




 declared t6 CBP that the plywood in this shipment, assigned Entry No. AL6-00747862, was
                I
                I



 properly ctassified under the duty-free tariff code for plywood made with a face ply of Araucaria
                I
               .I
 angusflifioI za.

          3.        On or about November 9, 2017, Broker AL6 declared to the USDA that the

 plywood it this shipment, assigned Entry No. AL6-00747862, contained a mix of species from
                I
 hardwood kenera as well as a species commonly known as slash pine, not the duty-free Araucaria

 pme.           I




                                                    7
Case 1:21-cr-20245-UU Document 3 Entered on FLSD Docket 04/23/2021 Page 8 of 20




                                        March 2018 Import

        4.       In or around early February 2018, shipping containers MRKU5912782,

 MSKU0711982, MSKU1005759, and PONU7614855 were loaded with hardwood plywood in

 Qingdao, China, and then shipped via Panama to Shell Company #2 in the United States.

        5. I     On or about March 21, 2018, NOEL QUINTANA, KELSY HERNANDEZ
             '
             I
 QUINTAJ~A, and their co-conspirators, through Shell Company #2, imported a shipment of
             I
 plywood cfnsisting of these four containers, assigned Entry No. 9JM-00104153.
             I
        6.   j   On or about March 21, 2018, Broker 9JM, a broker for Shell Company #2, declared
             I

 to CBP iliat the plywood in this shipment, assigned Entry No. 9JM-00104153, was properly

 classified ,under the duty-free tariff code for plywood made with a face ply of Araucaria
             I
 angustifolia, and was country of origin Chile.
             1



             i
        7. I     On or about March 21, 2018, Broker 9JM declared to the USDA that the plywood

 in this shiJment, assigned Entry No. 9JM-00104153, was Araucaria angustifolia.
             I
                                         July 2018 Import

        8.       On or about May 30, 2018, shipping containers MRKU6488679, MSKUl 737636,

 and TCNl.Jil 726483 were loaded with hardwood plywood in Qingdao, China, and then shipped via

 Panama to Shell Company #2 in the United States.

        9. I     On or about July 10, 2018, NOEL QUINTANA, KELSY HERNANDEZ
             I
 QUINT1A, and their co-conspirators, through Shell Company #2, caused to arrive in the United

 States a s '"pment of plywood consisting of these three containers, assigned Entry No. 9JM-

 00105812.




                                                  8
Case 1:21-cr-20245-UU Document 3 Entered on FLSD Docket 04/23/2021 Page 9 of 20




        10.!       On or about July 10, 2018, Broker 9JM declared to CBP that the plywood in this

 shipment, assigned Entry No. 9JM-00105812, was country of origin Russia and not subject to anti-

 dumping or countervailing duties.

                                         January 2019 Import

        11.        On or about January 25, 2019, NOEL QUINTANA, KELSY HERNANDEZ
              I
QillNT,A, and their co-conspirators, through Shell Company #3, imported a shipment of

plywood, assigned Entry No. EHA-00014966.

        12.        On or about January 25, 2019, Broker EHA declared to CBP that Entry No. EHA-

00014966 contained 112 cubic meters of plywood, country of origin Malaysia, and was classified

under the duty-free tariff code for Araucaria angustifolia.
               I




        13.        On or about January 25, 2019, Broker EHA declared to USDA that the wood in this

shipment, assigned Entry No. EHA-00014966, was 111.5 cubic meters of genus "Shorea Spp.,"

species "Pjpulus," and 111.5 cubic meters of genus "special," species "composite," all country of
               I
harvest M8;laysia.

               I                         March 2020 Import
               I


        141        On or about March 30, 2020, NOEL QUINTANA, KELSY HERNANDEZ

QUINTA A, and their co-conspirators, through Shell Company #5, imported at least one

shipment 1f three containers of plywood that was manufactured in China, assigned Entry No.

EDX-001317877.

        15.l       On or about March 30, 2020, Broker EDX declared to CBP that the plywood in at

least thats, "pment, assigned Entry No. EDX-00137877, was country of ongm Malaysia.

               I




                                                  9
Case 1:21-cr-20245-UU Document 3 Entered on FLSD Docket 04/23/2021 Page 10 of 20




                                         August 2020 Import

         16.     On or about May 8, 2020, a Panamanian company controlled by NOEL

  QUINTANA issued purchase orders 91107, 91108, and 91109 to a company located in China,

  each for a quantity of white birch plywood, for a total of approximately 15 8 cubic meters at a price
            I
            I
  of $55,855.60, FOB (freight on board) Qingdao, China.

         17j     In or around May 2020, the plywood fulfilling purchase orders 91107, 91108 and

 91109 wJ loaded into shipping containers YMLU8723587, FSCU8036800, and OCGU8019302,

 and shippL from China to Malaysia.

         181     On or about June 10, 2020, NOEL QUINTANA, KELSY HERNANDEZ
            I
  QUINTA A, and their co-conspirators, through Shell Company #4, invoiced the Financial Shell
           1
  Company lfor purchase orders 91107, 91108, and 91109, with the same product description of

 white birch plywood, for $68,484.90.

         19j     In or around July 2020, the plywood referenced in purchase orders 91107, 91108,
            I
  and 91109 was placed into new shipping containers SUDU6577302, MRKU2273800, and

  MSKU9829960, and shipped from Malaysia to the United States.
            I
         20]     No earlier than in or around August 2020, a chart was created, tracking this
            I
  shipment :from the old shipping containers, YMLU8723587, FSCU8036800, and OCGU8019302,

 to the neJ shipping containers, SUDU6577302, MRKU2273800, and MSKU98299~0, and was

  maintainel among business records at the offices of the defendants.

         21!     On or about August 20, 2020, NOEL QUINTANA, KELSY HERNANDEZ
            I
  QUINTANA, and their co-conspirators, through Shell Company #4, imported a shipment of

  plywood Jonsisting of shipping containers SUDU6577302, MRKU2273800, and MSKU9829960,
            I
            I
  assigned Entry No. AMN-055864-9.



                                                   10
Case 1:21-cr-20245-UU Document 3 Entered on FLSD Docket 04/23/2021 Page 11 of 20




        22.        On or about August 20, 2020, Broker AMN, a broker for Shell Company #4,

 declared to the CBP that the plywood in this shipment, assigned Entry No. AMN-055864-9, was

 country of origin Malaysia and had a value of $47,390.

        23.        On or about August 20, 2020, Broker AMN declared to the USDA that this

 shipment, ·~ssigned Entry No. AMN-055864-9, contained approximately eight cubic meters of

 Betula penkuza (a birch) harvested in Russia.

                                       December 2020 Email

        24.        On or about December 17, 2020, a co-conspirator in a foreign shipping company

 sent an email to a co-conspirator employee of Shell Company #3, providing, with regard to four

 purchase Jders being filled by containers of plywood being sent from Malaysia to Shell Company

 #3, the conlainer number for the import into Malaysia next to the container number for the export

 from Malatsia.

                                       December 2020 Import

        25.        On or about October 18, 2020, shipping containers TCNU5184210 and
              1


              i
 TCNU5671692 were loaded with hardwood plywood in Qingdao, China, and then shipped to
              I
 Malaysia.     1




        26.        On or about November 23, 2020, the plywood from shipping containers

 TCNU5184210 and TCNU5671692 was loaded into new containers TCLU5482686 and
               I
 TEMU6518712 in Malaysia and then shipped to Shell Company #3 in the United States.

        27.        On or about December 28, 2020, Broker EAM declared to CBP that the plywood

 in containers TCLU5482686 and TEMU6518712 was country of origin Malaysia.

        28.'       On or about December 29, 2020, NOEL QUINTANA, KELSY HERNANDEZ

 QUINTANA, and their co-conspirators, through Shell Company #3, imported a shipment of
               I

               I
               I


                                                 11
Case 1:21-cr-20245-UU Document 3 Entered on FLSD Docket 04/23/2021 Page 12 of 20




 plywood cbnsisting of containers TCLU5482686 and TEMU6518712, assigned Entry No. EAM-
              1




 00430172.

         All in violation of Title 18, United States Code, Section 371.

                                             COUNTS2-4
                                  Smuggling Goods into the United States
                                              18 u.s.c. § 545

         1.           The General Allegations section of this Indictment is incorporated herein, as if set

 forth in its entirety.

         2.           On or about the dates specified below, in Broward and Miami-Dade Counties, in

 the Southe · District of Florida, and elsewhere, the defendants,

                                       NOEL QUINTANA and
                                   KELSY HERNANDEZ QUINTANA,

 did fraudulently and knowingly import and bring into the United States any merchandise, that is,

 hardwood blywood, contrary to law, that is, contrary to Title 16, United States Code, Section

 3372(f)(l), and Title 18, United States Code, Section 542, as set forth below:


        COBNT                       DATE                      UNDERLYING VIOLATION
              I
        Count 2                  July 10, 2018      Falsely declared to CBP that plywood in shipping
                                                    containers MRK.U6488679, MSKUl 737636 and
                                                    TCNUl 726483 was country of origin Russia; failed
                                                    to declare to USDA all of the plant materials in the
                                                    shipping containers.
        Couht 3                August 20, 2020      Falsely declared to CBP that plywood in shipping
                                                    containers SUDU6577302, MRKU2273800, and
                                                    MSKU9829960 was country of origin Malaysia
                                                    with a value of $47,390; failed to declare to USDA
                  I                                 all of the plant materials in the shipping containers.

        CT4                   December 29, 2020     Falsely declared to CBP that plywood in shipping
                                                    containers TCLU5482686 and TEMU6518712
                                                    was country of origin Malaysia with a value of
                  I                                 $40,120; failed to declare to USDA all of the plant
                  i                                 materials in the shipping containers.

         In ~iolation of Title 18, United States Code, Sections 545 and 2.
                                                       12
Case 1:21-cr-20245-UU Document 3 Entered on FLSD Docket 04/23/2021 Page 13 of 20




                                          COUNTS 5 and 6
                                          Failure to Declare
                             16 U.S.C. §§ 3372(f)(l) and 3373(d)(3)(A)(i)

          1.       The General Allegations section of this Indictment is incorporated herein, as if set

 forth in its, entirety.

          2.       On or about the dates specified below, in Broward and Miami-Dade Counties, in

 the Southern District of Florida, and elsewhere, the defendants,

                                    NOEL QUINTANA and
                                KELSY HERNANDEZ QUINTANA,

 did knowingly import and cause to be imported plants, specifically hardwood plywood, without

 filing a dllaration that contained the scientific name (including the genus and species) of the

 plants in tJe importation and the name of the country from which the plants were taken, as set forth

 below:


          CIUNT                   DATE                              VIOLATION


  Count 5                   March 21, 2018        Falsely declared to USDA that plywood in
                                                  containers MRKU5912782, MSKU0711982, and
                                                  PONU7614855 contained Araucaria angustifolia
                                                  harvested in Chile.
  Count 6                   January 25, 2019      Falsely declared to USDA that plywood in
                                                  container MRKU3154298 contained 115.5 cubic
                                                  meters of genus "Shorea Spp.," species "Populus,"
                                                  and 115.5 cubic meters of genus "special," species
                                                  "composite," harvested in Malaysia and classified
                                                  under tariff code 4412.39.1000 (plywood with a
                                                  face ply of Araucaria angustifolia).


          In tolation of Title 16, United States Code, Sections 3372(£)(1) and 3373(d)(3)(A)(i) and
               I
 Title 18, United States Code, Section 2.




                                                    13
Case 1:21-cr-20245-UU Document 3 Entered on FLSD Docket 04/23/2021 Page 14 of 20




                                              COUNT7
                               Conspiracy to Commit Money Laundering
                                          18 U.S.C. § 1956(h)

          1.        The General Allegations section of this Indictment is incorporated herein, as if set

 forth in its' entirety.
               i
         2. :       In or around April 2017, and continuing until on or about January 12, 2021, in

 Broward       la   Miami-Dade Counties, in the Southern District of Florida, and elsewhere, the

 defend~ntJ,

                                     NOEL QUINTANA and
                                 KELSY HERNANDEZ QUINTANA,

 did willful1ly, that is, with the intent to further the objects of the conspiracy, and knowingly

 combine, tnspire, and agree with each other and with others known and unknown to the Grand

 Jury to commit offenses against the United States in violation of Title 18, United States Code,
               I
 Section 1%6, that is:

         (a)        to knowingly conduct a financial transaction affecting interstate commerce, which

 financial transaction involved the proceeds of specified unlawful activity, knowing that the
               I




 property in~olved in the financial transaction represented the proceeds of some form of unlawful
               I
 activity, with the intent to promote the carrying on of specified unlawful activity, in violation of

 Title 18, utted States Code,. 1956(a)(1 )(A)(i), and

         (b) Ito knowingly conduct a financial transaction affecting interstate commerce, which

 financial Jansaction involved the proceeds of specified unlawful activity, knowing that the

 property i+olved in the financial transaction represented the proceeds of some form of unlawful

 activity and knowing that such financial transaction was designed in whole or in part to conceal

 and disguiL the nature, location, source, ownership and control of the proceeds of specified

 unlawful adtivity, in violation of Title 18, United States Code, Section 1956(a)(l)(B)(i).


                                                     14
Case 1:21-cr-20245-UU Document 3 Entered on FLSD Docket 04/23/2021 Page 15 of 20




         It il further alleged that the specified unlawful activity was smuggling, in violation of Title

 18, United States Code, Section 545.

         All in violation of Title 18, United States Code, Section 1956(h).



         l.   l                                  FORFEITURE

                       The allegations of this Indictment are hereby realleged and by this reference fully

 incorporat. d herein for the purpose of alleging forfeitures to the United States of certain property
 ,            I
 in which ili.e defendants, NOEL QUINTANA and KELSY HERNANDEZ QUINTANA, have

 an interestl

         2.            Upon conviction of, or conspiracy to commit, a violation of Title 16, United States

 Code, Sections 3372(a) and (f)(l), as alleged in this Indictment, the defendant shall forfeit to the

 United StaLs any and all fish or wildlife or plants imported, exported, transported, sold, received,

 acquired   J       purchased contrary to Title 16, United States Code, Section 3372, pursuant t~ Title 16,

 United Stats Code, Section 3374.

         3.            Upon conviction of a violation of Title 18, United States Code, Sections 542 and/or
                !
                I
 545, as alleged in this Indictment, the defendant shall forfeit to the United States all property, real
                !
 or person~, which constitutes or is derived from proceeds traceable to the offense, pursuant to
                I




 Title 18, ukted States Code, Section 982(a)(2)(B).

         4.            Upon conviction of a violation of Title 18, United States Code, Section 1956, as

 alleged in this Indictment, the defendant shall forfeit to the United States any property, real or

 personal, iJvolved in such offense, and any property traceable to such property, pursuant to Title
                  I
 18, United States Code, Section 982(a)(l).

         5.            The property subject to forfeiture as a result of the alleged offenses includes, but is

 not limited to, the following:



                                                         15
Case 1:21-cr-20245-UU Document 3 Entered on FLSD Docket 04/23/2021 Page 16 of 20




                          a. Plywood imported on or about March 21, 2018, under Entry No. 9JM-

                          00104153; and

                          b. Plywood imported on or about January 25, 2019, under Entry No.

                         EHAOOO 14966.

        6.'       The property subject to forfeiture as a result of the alleged offenses includes, but is

 not limite _, to, a sum of approximately $42,417,318.50, which represents the total amount of funds
              1

 involved in or derived from the alleged offenses and may be sought as a forfeiture money

 judgment.

        7.        If any of the property subject to forfeiture, as a result of any act or omission of the

 defendants:


                  a.      cannot be located upon the exercise of due diligence;

                  b.     has been transferred or sold to, or deposited with, a third party;

                  c.     has been placed beyond the jurisdiction of the court;

                  d.     has been substantially diminished in value; or

                  e.     has been commingled with other property which cannot be divided without

                         difficulty,

 the United States shall be entitled to the forfeiture of substitute property under the provisions of

 Title 21, United States Code, Section 853(p). Such substitute property includes, but is not limited

 to, certain Lal property located at 2434 SW 157 Avenue, Miramar, FL 33027.                           .




                                                    16
Case 1:21-cr-20245-UU Document 3 Entered on FLSD Docket 04/23/2021 Page 17 of 20

          I
          I,


        Al[ pursuant to Title 16, United States Code, Section 3374(d), Title 18, United States Code,
          I
 Sections i82(a)(l) and (a)(2)(B), and the procedures set forth in Title 21, United States Code,

 Section 8~3.

                                                     A TRUE BILL




                                                     FOREPERSON

----w/7(~
 JUAN AN[TONIO GONZALEZ
                                    br:
  ____ UNITED
 ACTING         STATES ATTORNEY


  ~~---:---.~v~~:
        I




 MAKf11uw11ElRAELFENBEIN
 ASSISTANJT UNITED STATES ATTORNEY


 JEANE. ' ILLIAMS
 Acting AsJistant Attorney General
 Environme~t and Natural Resources Division
 U.S. DeTent of Justice


                             ..
 ELINORq
 ENVIRON
               I
               ~ k,:
 ERICA H. NC:TRIAL ATTORNEY
 ENVIRONMENTAL CRIMES SECTION




                                                17
  Case 1:21-cr-20245-UU Document 3 Entered on FLSD Docket 04/23/2021 Page 18 of 20
                                                UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF FLORIDA
           I
UNITED STATES OF AMERICA                                   CASE NO._ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  v.             I
NOEL QUINTANA and                                           CERTIFICATE OF TRIAL ATTORNEY*
KELSY HERNAryoEz QUINTANA,
                                                           Superseding Case Information:
                                Defendants.

Court Division: (Select One)                               New defendant(s)               Yes     No
_!_    Miami     _ i_        Key West                      Number of new defendants
       FTL       I           WPB              FTP          Total number of counts
                 -I

         1.      I have carefully considered the allegations of the indictment, the number of defendants, the number of
                 probable witnesses and the legal complexities of the Indictment/Information attached hereto.
                 I
        2.       I am aware that the information supplied on this statement will be relied upon by the Judges of this
                 I
                 Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                 Act, Title 28 U.S.C. Section 3161.
                  I
        3.       Interpreter:
                  I
                                  (Yes or No)      Yes
                 List language and/or dialect     -=Sc..cpccca=ru=·s=h'------------
                  1

        4.       fhis case will take 8-10 days for the parties to try.
        5.       rease check appropriate category and type of offense listed below:

                 (Check only one)                                   (Check only one)

                  I
        I        qto 5 days                     ___                 Petty
        II       6 to 10 days                       ✓               Minor
        III      ~ 1 to 20 days                 ___                 Misdem.
        IV       21 to 60 days                  ___                 Felony                ✓


        V        11 days and over
        6.       Blas this case previously been filed in this District Court?     (Yes or No) No
         If yes: ~udge                                      Case No. _ _ _ _ _ _ _ _ _ _ _ __
         (Attach 1copy of dispositive order)
         Has a c<hmplaint been filed in this matter?         (Yes or No)      Yes
         If yes: N1agistrate Case No.                        21-02275-MJ-OTAZO-REYES
         Related!miscellaneous numbers:
         DefendJnt(s) in federal custody as of
         Defendtlnt(s) in state custody as of
         Rule 20 from the District of
                      1




          Is this a potential death penalty case? (Yes or No)

        7.       Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                 phor to August 9, 2013 (Mag. Judge Alicia 0. Valle)?            Yes__            No_✓_

        8.       does this case o.riginate from a matter pending in the Northern Region of the U.S. Attorney's Office
                 ptor to August 8, 2014 (Mag. Judge Shaniek Maynard)?             Yes__           No-✓-

        9.
                 prior to October 3, 2019 (Mag. Judge Jared Strauss)?
                                                                           ~
                                                                                  Yes         ?tJ~
                 tjoes this case odginate from a matter pending in the Central Region of the U.S. Attorney's Office


                                                                                       /"\ ~-i4F
                                                                                                    o __
                                                                                                ·~;J---
                                                                    MAR    ~fu~       EL NBEIN
                                                                    ASSISTANT UNITED STATES ATTORNEY
 *Penalty Sheet($ attached                                          FLORIDA BAR NO. 0020891      REV 6/5/2020
Case 1:21-cr-20245-UU Document 3 Entered on FLSD Docket 04/23/2021 Page 19 of 20




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                         PENALTY SHEET

   Defendant's Name: NOEL QUINTANA

   Case No:
             I

   Count: 1I

   ConspirLy against the United States

   Title 18,IUnited States Code, Section 371

   *Max. Jenalty: 5 Years' Imprisonment
               I
   Counts: 2-4

   Smugglibg
               I
   Title 18, [United States Code, Section 545

   *Max. Plnalty: 20 Years' Imprisonment
               I
   Counts: 5-6
               I
   Failure tq Declare
                 I
   Title 16, Dnited States Code, Sections 3372(f)(l) and 3373(d)(3)(A)(i)
                   I
   *Max. P~nalty: 5 Years' Imprisonment

   Count:7

   Conspiracy to commit money laundering
                   I
   Title 18, United States Code, Section 1956(h)

   *Max. PJnalty: 20 Years' Imprisonment

   *Refers Jnly to possible term of incarceration, does not include possible fines, restitution,
            special assessments, parole terms, or forfeitures that may be applicable.
Case 1:21-cr-20245-UU Document 3 Entered on FLSD Docket 04/23/2021 Page 20 of 20




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                           PENALTY SHEET

   Defendant's Name: KELSY HERNANDEZ QUINTANA

   Case NJ           ------------------------------
   Count: 1:i




   Conspira,cy against the United States

   Title 18, ~nited States Code, Section 371

   *Max. rlnalty: 5 Years' Imprisonment
                I
   Counts: 2-4
         . :I
   SmuggIri'J_g
                I
   Title 18, Dnited States Code, Section 545

   *Max. Plnalty: 20 Years' Imprisonment

   Counts: d-6

  Failure t~! Declare
                I
   Title 16, !]nited States Code, Sections 3372(±)(1) and 3373(d)(3)(A)(i)
                :1
   *Max. P~nalty: 5 Years' Imprisonment

   Count:7 ;

   Conspiracy to commit money laundering

   Title 18, tnited States Code, Section 1956(h)
           II
   *Max. P~nalty: 20 Years' Imprisonment

   *Refers Jnly to possible term of incarceration, does not include possible fines, restitution,
            ! special assessments, parole terms, or forfeitures that may be applicable.
